Citation Nr: 1216824	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-40 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for residuals of a right knee injury, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often referred to as a Travel Board hearing.

The Veteran also has since, in March 2012, submitted additional medical evidence in support of his claim, and he waived his right to have the RO initially consider it.  See 38 C.F.R. § 20.1304 (2011).

Primarily because of this additional evidence submitted since the hearing, which is new and material, the Board is reopening the claim.  But rather than immediately readjudicating the claim on its underlying merits, the Board instead is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a right knee injury on the merits.  He was notified of that decision and of his procedural and appellate rights by letter dated October 3, 2001, and he did not appeal.

2.  Evidence submitted since that September 2001 rating decision, however, is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying the Veteran's claim of entitlement to service connection for residuals of a right knee injury is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2011).

2.  But new and material evidence has been received since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), among other things, clarified and enhanced VA duties to notify and assist a Veteran in substantiating a claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim for service connection for a right knee disability on the basis of new and material evidence and then remanding that claim to the RO via the AMC for further evidentiary development.  Accordingly, there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of establishing there is a VCAA notice or assistance error and, moreover, explaining how this VCAA notice or assistance error is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA pending completion of the additional development of the claim on remand.

II.  Whether there is New and Material Evidence to Reopen the Claim

The RO initially considered and denied the Veteran's claim of entitlement to service connection for residuals of a right knee injury in a November 1980 rating decision.  Petitions to reopen this claim subsequently were denied in rating decisions issued in September 1997, September 1999, and May 2000.  Following enactment of the VCAA, however, the RO readjudicated this claim on its underlying merits in September 2001 - albeit continued to deny the claim on the grounds that no chronic disability subject to service connection had been identified in the service treatment records (STRs) or in the then current medical evidence that had been attributed to the injury in question during service.  The Veteran was notified of that September 2001 decision and apprised of his procedural and appellate rights by way of a letter dated October 3, 2001.  He did not appeal.  Therefore, that September 2001 rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).


He filed another petition to reopen this claim February 2008, which the RO denied in the October 2008 rating decision at issue, and this appeal ensued.

A previously denied, unappealed, claim may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, i.e., there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept allegations that are beyond a person's competence).


The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the September 2001 denial of the Veteran's claim of entitlement to service connection for residuals of a right knee injury, the evidence of record included his STRs, VA treatment records dated from May 1980 to October 1999, a VA examination report dated in July 1980, and personal statements from the Veteran dated in March and October 1999.

Evidence obtained since that September 2001 rating decision includes the following:  more recent VA treatment records dated from April 2000 to February 2012, including, in particular, a progress note dated February 15, 2012, positing that, if indeed the Veteran sustained the type of injury alleged during his military service, then his current right knee disability is service connected; additional statements from him personally dated in January and June 2008, contending he tore his anterior cruciate ligament in service and that the problems he experienced with this knee during the many years since all stem from that injury; and the transcript of his February 2012 hearing before the undersigned VLJ, wherein the Veteran described the events surrounding his right knee injury in service, his post-service treatment for this knee, and the process of his July 1980 VA examination, when he claims his knee was not thoroughly examined at that time, and his contention that he has continued to experience right knee pain since his separation from service, even though the record reveals periods of time where he did not seek treatment for this knee pain.


This additional evidence was not considered in the September 2001 rating decision, is not cumulative or redundant of the evidence that was considered in that decision, and therefore is new.  But, as importantly, this evidence also is material since it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 
117-121.  The previously submitted evidence did not contain the Veteran's specific statements regarding the history of his claimed knee disability.  The new evidence, however, provides his clear contentions that he has continued to suffer from knee pain over the years, even at times when he did not seek medical treatment for it.  Moreover, and most notably, at the time of the September 2001 denial of his claim, the evidence of record did not contain medical evidence or opinion relating his right knee disability to any injury he had sustained during his service.  And this is no longer the case given the VA progress note he most recently submitted since his hearing, which was dictated on February 14, 2012 and typed and signed the following day, on February 15, 2012.  His claim therefore is reopened.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for residuals of a right knee injury is granted, subject to the further development of this claim on remand.


REMAND

The claim must be further developed before being readjudicated on its underlying merits, that is, on a de novo basis.

The Veteran contends that his current right knee disability is the result of injuries, including especially a tear of his anterior cruciate ligament, which he sustained to this knee while in service.

His STRs reveal that his right leg was placed in a cylinder cast for three weeks after he hit a tree, injuring his right knee.  A February 1978 record of treatment noted that he had medial collateral damage in this knee.  Although the initial February 1978 record noted that he instead had injured his left knee, subsequent records indicate that it was indeed his right knee that suffered injury.  In March 1978 reports of medical treatment, he was noted to have pain in the knee cap (patella) of his right knee lasting for two days following removal of his right knee cylinder cast.  His ligaments were noted to be intact, however, so including his anterior cruciate ligament (ACL).  The assessment instead was rule out meniscus tear, so a possible cartilage injury.  But the record additionally noted that his cast was originally put on his leg to treat torn ligaments.  He was placed on a two-week physical profile that included no physical training, no running, and no marching for more than 
one-quarter of a mile.

He sustained an additional right knee injury in June 1979 after falling off of an M113 personnel carrier.  He reported to medical personnel that he had previously injured this knee, apparently referring to the injury the prior year, in 1978.  His knee was observed to have been swollen, but without any cuts or bruises.  The medical personnel were unable to make an assessment of his injury at that time.  He was to report to the dispensary again later for further assessment.  In an August 1979 report of medical history, in conjunction with his separation examination, he reported that he suffered from swollen or painful joints.  He also indicated that he suffered from knee pain after physical training or long periods of exercise.

His post-service treatment records reveal that he began receiving VA treatment in May 1980, so just 3 or so months after his military service had ended.  He was afforded a VA compensation examination in July 1980, albeit concerning a pending claim for low back disability rather than disability involving his right knee.  Nevertheless, during that examination, he reported injuring his left knee during an accident in 1978, and he was assessed with having an injury of the left patella.  He testified during his February 2012 hearing, however, that his right knee was not thoroughly examined during that evaluation, and he pointed out the prior discrepancies in the file concerning whether there was injury during service to his left versus right knee.

The first post-service evidence of medical treatment for a right knee disability is found in a March 1997 VA urgent care treatment report, showing the Veteran sought treatment for a knee injury after falling off a step.  The staff physician noted that the Veteran had a history of right medial collateral ligament damage in 1979, so during his military service.  He assessed the Veteran as having a high likelihood of either meniscal or ligament damage.  The Veteran continued to complain of right knee pain during various subsequent VA consultations in April and May 1997.  During an April 1998 VA orthopedic surgery outpatient consultation, he was noted to have an injury to the intercruciate ligament of his right knee, which appeared to be a partial tear.  He indicated this knee had slowly improved and that he had minimal discomfort at that time.  On examination of this knee, he was noted to be going well, and that the few remaining symptoms would likely subside in the near future with a continued resistive exercise program.  

During a January 1999 VA urgent care clinic consultation, a VA physician noted that a magnetic resonance imaging (MRI) of the Veteran's right knee performed in 1997 had revealed a chronic tear of the ACL.  In a March 1999 report of VA urgent care treatment, the Veteran was assessed with having right knee ACL insufficiency with a possible medial meniscal tear.  That same month, he underwent surgery for a right knee arthroscopy with lateral meniscectomy with ACL reconstruction.  The March 1999 surgical report indicated that his ACL was probed and noted to be completely torn.  In a May 1999 post-operative orthopedic clinic note, he was assessed to have been doing well since his right knee surgery.  In October 1999, he reported that his knee hurt when he knelt on it.  The orthopedic surgeon noted, however, that the knee was doing well.

The Veteran again complained of right knee pain later in June 2003 while seeking emergency VA treatment for low back pain.  No assessment was made with respect to his knee.  A May 2008, VA internal medicine consultation report indicated he sought treatment for chronic right knee pain.  He was assessed as status post ACL repair.  In June 2008, he was seen for a consultation with a VA orthopedic surgeon with a report of chronic right knee pain.  Lachman's and anterior draw testing revealed trace positive results.  The orthopedic surgeon diagnosed status post ACL reconstruction of the right knee with mild-to-moderate degenerative joint disease (DJD), i.e., arthritis.  The surgeon further noted that, based on the Veteran's history, his disability seemed to be clearly connected to his service.

During the Veteran's most recent, February 2012, VA orthopedic consultation, he reported that his right knee was still quite bothersome.  He reported experiencing pain both medially and posteriorly.  On examination, his knee was noted as stable.  Lachman's and anterior drawer testing revealed trace positive results.  McMurray's testing was negative.  He was found to have a snap or pop when his knee went into full extension.  This appeared to be at the anteromedial joint line and did cause pain.  Mild degenerative changes were noted on X-rays.  The diagnosis continued to be status post ACL reconstruction, right knee.  The orthopedic surgeon reiterated that, if the Veteran's 1979 in-service right knee injury resulted in an ACL tear, then his current disability would be connected to his service.

This evidence therefore strongly suggests the Veteran's current right knee disability is attributable to his military service - and especially to the injuries he sustained to this knee while in service.  But these medical nexus opinions that are supportive of his claim also seemingly acknowledge this possibly is not true if, for example, it is determined he did not in fact sustain the type and extent of injury to this knee alleged while in service.  Accordingly, pursuant to the duty to assist him in fully developing the evidence pertinent to this claim, the Board finds that his right knee should be reexamined for additional medical comment regarding this determinative issue of etiology of any currently diagnosed disability, but especially in terms of the likelihood it is related to the injuries he sustained to this knee while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  He and his representative requested this additional examination and opinion during the recent February 2012 hearing before the Board, and the Board agrees this is warranted before readjudicating the claim on its underlying merits.


Consider also that the Board has reopened the claim, concluding there is new and material evidence, whereas the RO made a contrary finding, so declined to reopen the claim.  So, on remand, the RO will have initial opportunity to readjudicate the claim on its underlying merits to avoid any possible prejudice to the Veteran in losing this initial level of review.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA orthopedic examination of the Veteran's right knee for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any disability currently affecting this knee, regardless of the specific diagnosis, is related or attributable to the injuries he sustained to this knee while in service.

To facilitate making this important determination, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

In providing this opinion, the examiner should specifically address the evidence in the Veteran's STRs confirming he suffered injuries to his right knee during service that apparently included a torn ligament.  The examiner should additionally address the post-service medical evidence of record, including especially the June 2008 and February 2012 reports of VA orthopedic treatment, which in effect posit that, if he indeed sustained the type of injury claimed during his service, then his current right knee disability is service connected.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Ensure the opinion is responsive to this determinative issue of causation and that it takes into account this medical evidence seemingly supportive of the claim.  If it does not, then take corrective action.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive).

3.  Then readjudicate the claim on its underlying merits in light of all additional evidence.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


